Citation Nr: 1109526	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation higher than 10 percent for the service-connected residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1991 to July 1995 and March 1996 to April 1999.

This matter arises before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2006, the Veteran testified at a formal hearing in front of a decision review officer at the Cleveland RO.  The transcript of the hearing has been reviewed and is associated with the claims file.

Notably, this claim was previously denied by the Board in November 2009, but the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, the Veteran, through his representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion) requesting that the Board's decision be vacated and remanded.  In May 2010, the Court granted the motion and remanded the case to the Board for further appellate review.  The case now returns to the Board following the Court Order.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim. 

The Veteran has indicated that outstanding VA treatment records exist that are not yet associated with the claims file, including records from a March 2008 wrist surgery at the Wade Park VA Medical Center (VAMC), and records of June 2009 treatment at the Mountain Home VAMC.  While the record contains some treatment records, it does not contain treatment records dated after August 2006.  VA has a duty to assist the claimant in obtaining VA medical records pertinent to his claim.  38 C.F.R. § 3.159(c) (2010).  On remand, the RO should attempt to obtain all medical records from all VA medical centers that the Veteran has identified as relevant to his claims from discharge to the present.

Furthermore, the latest compensation and pension examination of record for the Veteran's left wrist disability took place in July 2007.  Given the passage of time since his most recent examination and the Veteran's essential argument that his left wrist disability is worse than indicated in the July 2007 examination report, the Board finds that a new compensation and pension examination would assist the Board in clarifying the extent of the Veteran's left wrist disability and would be instructive with regard to the appropriate disposition of the issue under appellate review.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Thus, this matter must also be remanded for a compensation and pension examination to ascertain the current severity of the Veteran's left wrist disability.
       
Accordingly, the case is REMANDED for the following action:

1.  All outstanding VA treatment records pertaining to any treatment the Veteran has received for his left wrist disability from his discharge in April 1999 to the present should be obtained and associated with the claims folder.  This should include all treatment records from the Wade Park VAMC and the Mountain Home VAMC.  The search should include any archived or retired records.  If no records are available, please make specific note of that fact in the claims file. 

2.  After these records have been obtained, schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of his service-connected left wrist disability.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.

The examiner should identify and describe in detail all symptomatology related to the Veteran's service-connected left wrist disability, as well as any scars resulting from the March 2008 surgery and any numbness of the left thumb related to the service-connected left wrist disability. 

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected left wrist disability and any other nonservice-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  After the developments requested above have been completed to the extent possible, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for the Veteran and his representative to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




